Citation Nr: 1624812	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-35 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, claimed as depressive disorder, to include as secondary to service-connected right knee disability. 

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee, prior to May 28, 2014.

3.  Entitlement to a rating in excess of 40 percent for status post right knee replacement, from July 1, 2015.

4.  Entitlement to an effective date earlier than January 20, 2008, for the grant of service connection for DJD of the right knee on the basis of clear and unmistakable error (CUE) in a May 1988 rating decision. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to April 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

[The procedural history of the right knee increased rating claims is unclear.  A March 2011 Board decision granted the Veteran a separate 10 percent rating for right knee DJD, effective January 20, 2008.  The Veteran did not appeal that decision, and it became final.  The Board's decision was implemented in a June 2011 rating decision; the Veteran did not initiate an appeal of that decision.

In April 2011 correspondence (accepted as a new claim), the Veteran expressed disagreement with the effective date assigned for the DJD rating on the basis of CUE; he did not raise any argument with respect to the rating assigned.  Nonetheless, in the March 2012 rating decision that denied an earlier effective date based on CUE, the RO expressly noted that "[t]he 10 percent evaluation is continued," impliedly adjudicating a claim for increased rating.

In May 2012 correspondence (accepted as a notice of disagreement), the Veteran again expressed his belief "that there is an error in the calculation dates" (emphasis added) with respect to the DJD rating; he did not raise any argument with respect to the rating assigned.  Nonetheless, in the November 2013 statement of the case, the RO expressly adjudicated, as a separate issue, the rating assigned for DJD of the right knee.  In his December 2013 substantive appeal, he indicated that he wished to appeal all the issues listed on the statement of the case.

The Veteran is entitled to rely on VA's apparent acceptance of an appeal with respect to the matter of an increased rating, prior to May 28, 2014, for right knee DJD.  Thus, that matter is properly before the Board.  

An interim December 2014 rating decision increased the ratings for (cumulative) right knee disability to 100 percent on a temporary (convalescent) basis from May 28, 2014, through June 30, 2015, and assigned a 40 percent rating (for postsurgical residuals) from July 1, 2015.  As the Veteran has not been granted the maximum available rating (under any applicable Disability Code) for the knee disability that was (at least in part) previously on appeal, the interim rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Furthermore, the matter of the postsurgical rating was readjudicated in a February 2016 supplemental statement of the case.  Consequently, the Board finds that it likewise has jurisdiction over the assigned postsurgical rating for the Veteran's service-connected right knee.  For clarity in subsequent adjudications, the Board has listed the increased rating issues separately, as they are based on different Diagnostic Codes.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Travel Board hearing in connection with his appeal.  (See October 2009 substantive appeal (VA Form 9)).  The record indicates that he was scheduled for a May 2016 videoconference Board hearing, and that the RO and the Veteran's representative attempted to contact him by phone to determine whether he was willing to accept such hearing in lieu of the requested Travel Board hearing.  (See March 2016 email correspondence).  The Veteran did not appear for the May 2016 videoconference hearing.  However, there is no indication in the record that the Veteran received those messages, that he agreed to the videoconference hearing, or that he was otherwise notified (e.g., through written correspondence) that the May 2016 videoconference hearing was scheduled.  Consequently, remand is appropriate to schedule the requested Travel Board hearing before a Veterans Law Judge.  

Accordingly, the case is REMANDED for the following action:

The AOJ should reschedule the Veteran for a Travel Board hearing before a Veterans Law Judge and notify the Veteran of the date and time of his hearing, in accordance with 38 C.F.R. § 20.704(b).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




